DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. claims 1-11) in the reply filed on 9/26/22 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “264” (Fig. 2A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marr et al. (US 2021/0319827).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In re claim 1, Marr et al., in Figs. 1, 4, 5 and corresponding text, teach a semiconductor device, comprising:
a source plate 402 ([0040], Fig. 4) or 502 ([0049], Fig. 5) configured to provide a common node for a plurality of memory cells 102 (Fig. 1 and [0018], lines 9-10) of the semiconductor device;
a protection field effect transistor (FET) (M, Fig. 4, [0041]) including a drain D coupled to the source plate 402 or 502, a source S coupled to a ground node GRND (Figs. 4, 5) of the semiconductor device, and a gate G coupled to a first node N1 of a resistor 404 ([0044]) or 504 ([0050]) of the semiconductor device, wherein a second node N2 of the resistor 404 is coupled to the source plate 402; and
a metal jumper 420 (e.g. a metal filed plate acts as the metal jumper, [0044]-[0046]) configured to connect the gate of the protection FET (M) to the ground node GRND.
         
    PNG
    media_image1.png
    505
    672
    media_image1.png
    Greyscale

      
    PNG
    media_image2.png
    554
    668
    media_image2.png
    Greyscale

	In re claim 5, Marr et al., in Figs. 1, 4, 5 and corresponding text, teach that the protection FET (M) and the resistor 404 or 504, in combination, prevent the source plate 402 or 502 from reaching a predetermined voltage during process steps fabricating the plurality of memory cells ([0033], lines 13-19); and the resistor 404 or 504 and the metal jumper 420, in combination, deactivate the protection FET (M) and isolate the source plate 402 or 502 from the ground node during operations of the semiconductor device ([0018]).

	In re claim 6, Marr et al., in Fig. 5 and corresponding text, teach that the drain D and source S of the protection FET 518 are coupled to the source plate 502 and the ground node GRND, respectively, through interconnect components IC located below a plane coplanar with the source plate 502.
  
    PNG
    media_image3.png
    542
    668
    media_image3.png
    Greyscale


	In re claim 7, Marr et al., in Fig. 5 and corresponding text, teach that the first and second nodes N1 and N2 of the resistor 504 are coupled to the gate G of the protection FET 518 and to the source plate 502, respectively, through interconnect components IC located below a plane coplanar with the source plate 502.

	In re claim 8, Marr et al., in Fig. 5 and corresponding text, teach that the metal jumper 522 corresponds to one or more interconnect components located above a plane coplanar with the plurality of memory cells.
	In re claim 10, Marr et al., in Fig. 3 and corresponding text, teach that the resistor (e.g. 304) has a resistance approximately 25 mega ohms ([0039]) which overlaps the claimed range of between 2 mega-ohm (MOhm) to 250 MOhm.

	In re claim 11, Marr et al. teach that the protection FET is an n-channel metal-oxide-semiconductor (MOS) FET ([0033], NMOSFET).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0319827.  The improvement comprises an isolation component connected to the source plate and configured to couple an operating voltage to the plurality of memory cells through the source plate, wherein the isolation component and the protection FET are on a common active area (claim 2).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 3, 2022



/HSIEN MING LEE/